Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 09/22/2021, applicant filed an amendment on 12/22/2021, amending claims 1-4, 8, 10-13, 15, and 17. No claims were added or cancelled.  The pending claims are 1-20. 

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Khan (20160155443) relates to an electronic device, of a topology of interconnected electronic devices, receiving a wake phrase; recognizing the wake phrase; and responsive to recognizing the wake phrase, waking the electronic device and controlling which one electronic device out of the topology of interconnected electronic devices plays an audio prompt that indicates an active listening state in response to the wake phrase, wherein the controlling invokes response arbitration rules selecting a single electronic device out of the topology of interconnected electronic devices according to a user preference indicating a primary device designation for the interconnected electronic devices or recorded activity detected by one or more hardware sensors of the electronic device.
The prior art does not teach or suggest automatically selecting a smart device to perform a function based on the context of a voice command event, as claimed by independent claims independent claims 1, 8, and 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659